Citation Nr: 0909186	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for dental caries.

2.  Entitlement to service connection for gum disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1986 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

REMAND

In his March 2006 formal appeal, the Veteran indicated that 
he intended to exercise his right to a hearing before the 
Board at the VA Central Office (VACO) in Washington, D.C.  In 
a subsequent December 2007 statement in lieu of VA Form 646, 
the Veteran's representative stated that the Veteran had not 
withdrawn his request for a hearing; rather, the Veteran 
requested a videoconference hearing.  

While a Central Office hearing was scheduled for April 16, 
2008 and the Veteran was informed of the hearing in a January 
2008 letter.  However, the Veterans Appeals Control and 
Locator System (VACOLS) database indicates that the Veteran 
postponed his scheduled VACO hearing in order to be scheduled 
for a videoconference hearing instead.  

The Veteran has a right to provide hearing testimony on 
appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2008).  In accordance with his request, the 
Veteran must be provided an opportunity to present testimony 
during a videoconference hearing.  See 38 C.F.R. § 20.700(e) 
(2008).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing before a Member 
of the Board in accordance with 
applicable procedures.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

